Title: To George Washington from Charles Lee, 14 February 1797
From: Lee, Charles
To: Washington, George


                        (Copy)
                            Sir 
                            Philadelphia 14th February 1797
                        
                        I have examined the journals of the House of Representatives and also of the
                            Senate respecting your message to Congress of the 18th of February 1793 accompanied with a
                            report and plot of the territory of the United States on Patowmack. In each House an order
                            was made that the message lie on the table. On the next day the Clerk of the House of
                            Representatives delivered to the Senate a message with the plot of the territory of the
                            United States on the Patowmack, concerning which no order appears to have been made. On the
                            2d of march following the Senate made an order "that the Secretary return all original
                            papers not addressed to the Senate which have been laid before them during the present
                            session by the President or by any of the Heads of Departments," and on the same day
                            Congress adjourned without day, the term limited by the Constitution expiring on the next
                            day. The message of the President does not suggest that any Act was to be done by Congress
                            on the subject, and there is no evidence on the journals that it was even ever taken into
                            their consideration, so that the question what is the plot of the territory of the United
                            States on the Patowmack will rest on transactions concerning which Congress have not
                            declared any opinion and in which they have not taken any part. With perfect respect I have
                            the honor to remain your most obedient servant
                        
                            Charles Lee
                            
                        
                    